Citation Nr: 9923052	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-18 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 until 
January 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1994 of the Houston, Texas Regional 
Office (RO).

During a personal hearing on appeal before the undersigned 
Member of the Board sitting at Houston, Texas, the appellant 
indicated that he wished to seek service connection for 
residuals of injury to his eyes and abdomen occasioned by a 
fall while in service.  However, these matters are not 
properly before the Board for appellate review and are 
referred to the RO for appropriate consideration.  

This case was remanded by a decision of the Board dated in 
April 1997 and is once again before the signatory Member for 
appropriate disposition.  It was noted in the remand that the 
veteran wished to reopen his claim of entitlement to service 
connection for a low back disorder.  This matter is again 
referred to the RO for appropriate action.  

Correspondence was received from the veteran subsequent to 
certification of the appeal to the Board.  To the extent such 
communication referenced the issue on appeal, it provided 
duplicate contentions already of record.  As such, referral 
of the record to the RO for consideration pursuant to 38 
C.F.R. § 19.37(b) (1998) is not warranted.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.   Right knee sprain, status post replacement, is primarily 
manifested by reported complaints of pain, weakness, 
weakened movement, and incoordination.

3. Right knee ankylosis, nonunion of the tibia or fibula with 
knee impairment, or symptoms that produce severely painful 
motion or severe weakness have not been demonstrated. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
total replacement of the right are not met. 3 8 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, 
38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5257, 5261, 
5262 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for right knee sprain was established by 
rating action dated in August 1946 and a noncompensable 
evaluation was assigned.  The disability rating for the right 
knee was increased 10 percent from July 1986 to May 1992.  
The veteran underwent a right knee total replacement in June 
1992 whereupon he was awarded a 100 percent evaluation under 
38 C.F.R. § 4.30 (1998) and for a one-year period following 
implantation of the prosthesis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A 30 percent disability evaluation has 
been in effect from July 1993 and has been continued to date.  
The veteran most recently reopened his claim for increased 
disability for the service-connected right knee in January 
1994.

The disability status period for consideration in the current 
appeal began on January 9, 1993, one year prior to receipt of 
the increased rating claim.  However, as the veteran has been 
awarded a maximum 100 percent schedular evaluation for the 
period encompassing January 1993 through June 1993, the 
veteran's disability status from July 1, 1993 is for 
consideration in this appeal.

The appellant asserts that the symptoms associated with his 
service-connected status post total right knee replacement 
are more severely disabling than reflected by the currently 
assigned disability evaluation and warrant a higher rating.

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claim is well grounded because he has a service-connected 
disability and evidence is of record that he claims shows 
exacerbation of the disorder.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board finds that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
Diagnostic codes 5256, 5261 or 5262.  The minimum evaluation 
is 30 percent.  38 C.F.R. § 4.71a, Code 5055 (1998).

Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between zero degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more. 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).

Limitation of extension of either leg to 20 degrees warrants 
a 30 percent evaluation.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees 
or more.  38 C.F.R. § 4.71a, Code 5261 (1998).

Malunion of the tibia and fibula of either lower extremity 
with marked knee disability warrants a 30 percent evaluation.  
Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent rating if there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Code 5262 (1998).

A review of the record discloses a VA outpatient clinic note 
dated in May 1994 indicated that the veteran was had 
undergone successful right total knee arthroplasty.  
Relatively little reference was made to the post surgery 
right knee otherwise, except by way of history.  In August 
and September 1994, reported clinical findings included 2 to 
3+ effusion and range of motion from 0 to 120 degrees.  The 
incision was noted to be well-healed.

The veteran was afforded a VA examination of the right knee 
for compensation and pension purposes in July 1998.  Physical 
examination revealed well healed incisions.  It was reported 
that he had active range of motion from within five degrees 
of full extension and 95 degrees of flexion.  Passive range 
of motion was from five degrees of hyperextension to 95 
degrees of flexion.  There was no evidence of anterior or 
posterior instability.  It was observed that he had some mild 
varus and valgus instability.  It was reported that there was 
no effusion or crepitus.  An X-ray of the knee was 
interpreted as showing a well fixed cemented implant.  No 
particular abnormality was noted.  An impression of right 
knee arthritis, status post total knee replacement, minimally 
to moderately symptomatic at this time, was rendered.  

The appellant presented testimony upon personal hearing on 
appeal to the effect that he was limited in his movements and 
could not walk up stairs, jump or squat.  He indicated that 
he had difficulty walking and always had to use a cane.  He 
stated that he had problems with pain and swelling upon use.  

Analysis

Although the veteran has testified that he has considerable 
pain, swelling and limited function of the right knee, the 
report of his VA examinations in the July 1998 indicates that 
right knee function is substantially intact.  The Board 
recognizes the report of the veteran's July 1998 VA medical 
examination which indicate that he has slight valgus and 
varus instability of the right knee, but these residuals are 
contemplated in the 30 percent rating assigned for the left 
total knee replacement under diagnostic code 5055.  The 
report of the veteran's July 1998 VA medical examination 
shows that the right knee is only minimally to moderately 
symptomatic.  The medical evidence does not indicate that the 
residuals of the right knee replacement produce severe 
painful motion, severe weakness or other severe functional 
impairment to warrant the assignment of a 60 percent rating 
under diagnostic code 5055.

The Board finds that the veteran is not entitled to a 
schedular rating in excess of 30 percent for the service- 
connected disability of the left knee under diagnostic codes 
5256, 5257, 5260, 5261 or 5262 because it has not been shown 
that the left leg is ankylosed, that its extension is limited 
to 30 degrees or more or that there is nonunion of the tibia 
and fibula, or loose motion requiring brace.  As discussed 
above, the veteran can move his left leg from 5 degrees of 
extension to 95 degrees of flexion and there is no competent 
medical evidence showing that there is nonunion of the tibia 
and fibula, or loose motion, requiring brace.

As a symptomatic surgical scar has not been demonstrated, a 
separate disability evaluation is not warranted therefor 
pursuant to Diagnostic Code 7803, 7804, or 7805 (1998).

After consideration of all the evidence, it is the conclusion 
of the Board that the current 30 percent rating for the total 
right knee replacement best represents the veteran's 
disability picture, and that the preponderance of the 
evidence is against the claim for an increased evaluation for 
this disability.  Therefore, the appeal is denied.


ORDER

An increased evaluation for right total knee replacement is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

